Citation Nr: 0301218	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  02-02 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt 
Lake City, Utah



THE ISSUES

1.  Entitlement to service connection for diabetes 
mellitus, based upon claimed exposure to Agent Orange.

2.  Entitlement to service connection for a lumbar spine 
disorder.  

3.  Entitlement to service connection for a cervical spine 
disorder. 

4.  Entitlement to service connection for residuals of 
wart removal from the left index and ring fingers.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1970 to August 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Salt Lake 
City, Utah, that denied entitlement to service connection 
for the above-noted claims.  The denials of service 
connection were duly appealed.


REMAND

In the instant case, the RO has recently advised the Board 
that additional medical evidence has been received at the 
RO from the veteran, after the case was certified on 
appeal and transferred to the Board.  The veteran has 
specifically indicated that he would like this new 
evidence to be initially reviewed by the RO, and the RO 
has expressly requested that the Board return the 
veteran's claims file for local consideration of the 
submitted material.  Thus, the case must be returned to 
the RO for its review of the additional evidence and, if 
any of the claims remain denied, inclusion of the evidence 
in a supplemental statement of the case (SSOC).  See 38 
C.F.R. §§ 19.31, 19.37 (2002).

In light of the foregoing, the case is remanded to the RO 
for the following action:

1.  The RO should undertake any 
development which might be necessary to 
comply with the notification and 
assistance provisions of the Veterans 
Claims Assistance Act of 2000.  

2.  The RO should readjudicate the 
issues of entitlement to service 
connection currently on appeal in light 
of the evidentiary record, to include 
the veteran's newly submitted evidence.  
If the veteran's claim is not resolved 
fully in his favor, he must be issued a 
supplemental statement of the case, 
which addresses all evidence submitted 
subsequent to the April 2002 statement 
of the case.  He should also be 
afforded the opportunity to respond to 
that SSOC before the claims file is 
returned to the Board.

3.  The appellant has the right to 
submit additional evidence and argument 
on the matter or matters the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
final decision of the Board of Veterans' Appeals is 
appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a final decision 
of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2002).



